                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-2502 PA (JPRx)                                         Date    March 19, 2020
 Title             Emi Saito v. FCA US LLC, et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                  IN CHAMBERS

      Before the Court is a Notice of Removal filed by defendant FCA US LLC (“Removing
Defendant”). Removing Defendant asserts that this Court has jurisdiction over the action
brought against it and codefendant Cerritos Dodge Chrysler Jeep (“Cerritos Dodge”) by plaintiff
Emi Saito (“Plaintiff”) based on the Court’s diversity jurisdiction. See 28 U.S.C. § 1332.

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only
over matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life
Ins. Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). A suit filed in
state court may be removed to federal court if the federal court would have had original
jurisdiction over the suit. 28 U.S.C. § 1441(a). A removed action must be remanded to state
court if the federal court lacks subject matter jurisdiction. 28 U.S.C. § 1447(c). “The burden of
establishing federal jurisdiction is on the party seeking removal, and the removal statute is
strictly construed against removal jurisdiction.” Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d
1261, 1265 (9th Cir. 1999). “Federal jurisdiction must be rejected if there is any doubt as to the
right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

        In attempting to invoke this Court’s diversity jurisdiction, Removing Defendant must
prove that there is complete diversity of citizenship between the parties and that the amount in
controversy exceeds $75,000. 28 U.S.C. § 1332. To establish citizenship for diversity purposes,
a natural person must be a citizen of the United States and be domiciled in a particular state.
Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled
in the places they reside with the intent to remain or to which they intend to return. See Kanter
v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). For the purposes of diversity
jurisdiction, a corporation is a citizen of any state where it is incorporated and of the state where
it has its principal place of business. 28 U.S.C. § 1332(c); see also Indus. Tectonics, Inc. v. Aero
Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990). The citizenship of an LLC is the citizenship of its
members. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006)
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                                                                                                  JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-2502 PA (JPRx)                                     Date   March 19, 2020
 Title          Emi Saito v. FCA US LLC, et al.

(“[L]ike a partnership, an LLC is a citizen of every state of which its owners/members are
citizens.”).

       The Notice of Removal alleges that Removing Defendant “is, and was at the time
Plaintiff commenced this action, a corporation organized under the laws of the State of Delaware
with its principal place of business in Michigan. This Court can take judicial notice of these
facts. (See Excerpt from FCA’s 2014 Form 10-K filing, Exhibit L to Hernandez Decl., ¶ . . .).”
(Notice of Removal ¶ 28.) As a limited liability company, Removing Defendant’s citizenship is
determined by the citizenship of its members, which Removing Defendant has not alleged.
Specifically, the Notice of Removal alleges Removing Defendant’s citizenship as if it were a
corporation, rather than as an LLC. As a result, Removing Defendant has not satisfactorily
alleged its own citizenship. “Absent unusual circumstances, a party seeking to invoke diversity
jurisdiction should be able to allege affirmatively the actual citizenship of the relevant parties.”
Kanter, 265 F.3d at 857. Moreover, a defendant is presumed to know the facts surrounding its
own citizenship. See, e.g., Leon v. Gordon Trucking, Inc., 76 F. Supp. 3d 1055, 1063 (C.D. Cal.
2014); Cretian v. Job1USA, Inc., No. 09-CV-770-ST, 2009 WL 4841039, at *1 (D. Or. Dec. 11,
2009) (“Defendant is presumed to know its own citizenship; indeed it is in the best position to
know it for purposes of removal.”). By failing to allege its members’ citizenship, Removing
Defendant has failed to establish its citizenship and, therefore, this Court’s diversity jurisdiction.

       For the foregoing reasons, Defendant has failed to satisfy its burden of showing that
diversity jurisdiction exists over this action. Accordingly, this action is hereby remanded to
Los Angeles Superior Court, Case No. 20STCV05387, for lack of subject matter jurisdiction.
See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                            CIVIL MINUTES - GENERAL                              Page 2 of 2
